 



EXHIBIT 10.10
OPTION AGREEMENT
     This Option Agreement is entered into as of the 3rd day of October, 2005 by
and among Prentiss Properties Continental, L.L.C. (“Continental”) and Michael V.
Prentiss.
RECITALS
     A. Continental owns a 12.5% undivided interest (the “Interest”) in a
Challenger 300, Serial Number 20036, FAA Registration Number N516FX (the
“Aircraft”) through Bombardier Aerospace Corporation (“FlexJet”), pursuant to
that certain Purchase Agreement between FlexJet and Continental dated March 15,
2005 and Management Agreement between FlexJet and Continental dated March 15,
2005 (collectively, the “FlexJet Agreements”).
     B. Continental desires to grant Mr. Prentiss an Option (as hereinafter
defined), subject to the terms of this Option Agreement, to purchase the
Interest.
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, Continental and Mr. Prentiss hereby agree as follows:
1. Option. Continental hereby grants Mr. Prentiss a non-transferable and
irrevocable option (the “Option”) to acquire, subject to the terms, conditions
and delivery obligations set forth herein, all right, title and interest in the
Interest.
2. Exercise.
     a. Mr. Prentiss may exercise the Option at any time on or before three
years after the date of the earlier to occur of Mr. Prentiss’ death, disability,
or termination of his employment with Prentiss Properties Trust as Chairman of
the Board without “Cause” or after a “Change of Control” as such terms are
defined in the Third Amended and Restated Employment Agreement, dated as of
January 1, 2004, as amended, between Prentiss Properties Trust and Mr. Prentiss.
The date when the Option is exercised is herein called the “Exercise Date.” The
Option may be exercised by the delivery of written notice (the “Exercise
Notice”) to Continental prior to the expiration of the Option.
     b. The closing of the transaction contemplated hereby (the “Closing”) shall
take place within ten days after the delivery of the Exercise Notice to
Continental. The date of the Closing is herein referred to as the “Closing
Date.”
3. Conditions to Closing.
     a. Continental’s obligation to consummate the transactions contemplated to
occur on the Closing Date is subject to the satisfaction or waiver by
Continental of each condition precedent listed below.
         i. Delivery of a certificate to Continental, executed by Mr. Prentiss,
dated the Closing Date, certifying as to the representations and warranties of
Mr. Prentiss under this Option Agreement being true, complete and correct in all
material respects as of the Closing Date

 



--------------------------------------------------------------------------------



 



and the performance in all material respects of all agreements and covenants
contained herein required to be performed by Mr. Prentiss on or prior to the
Closing Date;
         ii. Receipt by Continental of $100,000 (the “Exercise Price”) from
Mr. Prentiss; and
         iii. Receipt by Continental of consent for the transfer of the Interest
from FlexJet if required by Flexjet.
     b. Mr. Prentiss’ obligation to consummate the transactions contemplated to
occur on the Closing Date is subject to the satisfaction or waiver by
Mr. Prentiss of each condition precedent listed below.
         i. Delivery of a certificate to Mr. Prentiss, executed by an officer of
Continental, dated the Closing Date, certifying as to the representations and
warranties of Continental under this Option Agreement being true, complete and
correct in all material respects as of the Exercise Date and the performance in
all material respects of all agreements and covenants contained herein required
to be performed by Continental on or prior to the Closing Date;
         ii. Receipt by Mr. Prentiss of the Interest and all documents, duly
authorized, executed and delivered, necessary to deliver unencumbered title in
the Interest to Mr. Prentiss;
         iii. Mr. Prentiss shall have received consent for the transfer of the
Interest from FlexJet; and
         iv. The terms of the FlexJet Agreements have not been materially and
adversely amended in connection with the transfer of the Interest.
     c. The obligations of Continental and Mr. Prentiss are each subject to the
satisfaction of each condition listed below.
         i. No governmental body, arbitrator or mediator shall have issued an
order, injunction, judgment, decree, ruling or assessment that shall then be in
effect restraining or prohibiting the completion of the transactions
contemplated hereby nor shall any order, injunction, judgment, decree, ruling or
assessment be pending or, to either party’s knowledge, threatened.
         ii. The transactions contemplated by this Option Agreement shall not be
in contravention of any applicable law, order or judgment.
         iii. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental authority or of or with any other person with respect to any of the
transactions contemplated hereby shall have been duly obtained or made to the
extent required on or before the date hereof and, when made, shall be in full
force and effect.

2



--------------------------------------------------------------------------------



 



4. Representations and Warranties.
     a. Continental represents and warrants to Mr. Prentiss as of the date
hereof and as of the Closing Date as follows:
         i. Ownership. Continental is the owner of the Interest free and clear
of all liens, security interests, pledges, claims, liabilities and restrictions
of any nature whatsoever. On the Exercise Date, Mr. Prentiss will acquire good
and marketable title to the Interest from Continental free and clear of any
liens, security interests, encumbrances and restrictions of any nature
whatsoever, except for restrictions imposed by the FlexJet Agreements.
         ii. Organization. Continental is a limited liability company duly
organized and validly existing under the laws of the State of Delaware and is in
good standing. Continental has all corporate power and authority to execute,
deliver and perform its obligations under this Option Agreement.
         iii. Authorization. This Option Agreement has been duly authorized,
executed and delivered by Continental and is a valid and binding obligation of
Continental enforceable against Continental in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in law or in equity).
         iv. No Conflicts. The execution, delivery and performance of this
Option Agreement and the consummation of the transactions contemplated by this
Option Agreement do not and will not conflict with or result in any breach of
any of the terms, conditions or provisions of, or constitute a default under
(a) Continental’s certificate of organization or limited liability company
agreement (each as amended to date and presently in effect), (b) any agreement
or other instrument to which Continental is a party or by which it or any of its
properties is bound and which conflict, breach or default would have a material
adverse effect upon Continental, its assets, properties, business or condition
(financial or otherwise) or (c) any decree, judgment, order, statute, rule or
regulation applicable to Continental.
         v. No Consents. No consent, approval, order, authorization or waiver
from, notice to or declaration, registration or filing with any governmental
authority or any other person is necessary in connection with the execution,
delivery and performance by Continental of this Option Agreement or the
consummation of the transactions contemplated hereby other than the consent of
FlexJet.
         vi. Condition. To the knowledge of Continental, the Aircraft is in good
working order and repair and have a valid Certificate of Airworthiness issued by
the Federal Aviation Administration with all airworthiness directives and
inspections current.
         vii. No Defaults. To the knowledge of Continental, no defaults of
FlexJet or conditions which, with the passage of time or giving of notice or
both, would constitute defaults of FlexJet exist under the FlexJet Agreements.
         viii. Inspection. To the knowledge of Continental, the Aircraft will
have been inspected and maintained within the preceding 12 month period (or such
shorter period to the

3



--------------------------------------------------------------------------------



 



extent the Aircraft is less than 12 months old) in accordance with the
provisions of FAR Part 91, with all applicable requirements for maintenance and
inspection thereunder complied with.
     b. Mr. Prentiss represents and warrants to Continental as of the date
hereof and as of the Closing Date as follows:
         i. Enforceability. This Option Agreement has been executed and
delivered by Mr. Prentiss and is a valid and binding obligation of Mr. Prentiss
enforceable against Mr. Prentiss in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in law or in equity).
         ii. No Conflicts. The execution, delivery and performance of this
Option Agreement and the consummation of the transactions contemplated by this
Option Agreement do not and will not conflict with or result in any breach of
any of the terms, conditions or provisions of, or constitute a default under
(a) any agreement or other instrument to which Mr. Prentiss is a party or by
which he or any of his properties is bound and which conflict, breach or default
would have a material adverse effect upon Mr. Prentiss, his assets, properties,
business or condition (financial or otherwise) or (c) any decree, judgment,
order, statute, rule or regulation applicable to Mr. Prentiss.
         iii. No Consents. No consent, approval, order, authorization or waiver
from, notice to or declaration, registration or filing with any governmental
authority or any other person is necessary in connection with the execution,
delivery and performance by Mr. Prentiss of this Option Agreement or the
consummation of the transactions contemplated hereby.
5. Miscellaneous.
     a. Assignment. Neither this Option Agreement nor the Option may be assigned
without the prior written consent of Mr. Prentiss.
     b. Expenses. Continental and Mr. Prentiss shall each pay their own fees and
expenses incurred in connection with this Option Agreement and the transactions
contemplated hereby.
     c. Specific Performance. Each party hereto acknowledges and agrees that the
other party hereto would be irreparably damaged if any provision of this Option
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each party hereto agrees that the other party hereto will
be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Option Agreement and to specifically enforce this Option
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state thereof having jurisdiction over the parties in
the matter subject to Section 5.e. hereof, in addition to any other remedy to
which they may be entitled, at law or in equity.
     d. Further Assurances. Each of Continental and Mr. Prentiss agrees to take
such actions and execute and deliver such other documents or agreements as may
be necessary or desirable for the implementation of this Option Agreement and
the consummation of the transactions contemplated hereby.

4



--------------------------------------------------------------------------------



 



     e. Submission to Jurisdiction; Consent to Service of Process.
         i. The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the County of Dallas,
State of Texas, over any dispute arising out of or relating to this Option
Agreement or any of the transactions contemplated hereby and each party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action or proceeding related thereto shall be heard and determined in such
courts. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
         ii. Each of the parties hereto hereby consents to process being served
by any party to this Option Agreement in any suit, action or proceeding by the
mailing of a copy thereof in accordance with the provisions of Section 5.f.
hereof.
     f. Notices. Any notice, request, demand or other communication required or
permitted to be given to a party pursuant to the provisions of this Option
Agreement will be in writing and will be effective and deemed given under this
Option Agreement on the earliest of: (a) the date of personal delivery, (b) the
date of transmission by facsimile, with confirmed transmission and receipt,
(c) two (2) days after deposit with a nationally-recognized courier or overnight
service such as Federal Express, or (d) five (5) days after mailing via
certified mail, return receipt requested. All notices not delivered personally
or by facsimile will be sent with postage and other charges prepaid and properly
addressed to the party to be notified at the address set forth for such party:



If to Michael V. Prentiss
 
5006 Seneca Drive
Dallas, Texas 75209
Phone: (214) 350-3011
 
If to Continental:
 
3890 West Northwest Highway, Suite 400
Dallas, Texas 75220
Phone: (214) 761-1440
     Any party hereto (and such party’s permitted assigns) may change such
party’s address for receipt of future notices hereunder by giving written notice
to the other parties hereto.
     g. Governing Law. This Option Agreement and the performance of the
transactions and the obligations of the parties hereunder will be governed by
and construed and enforced in accordance with the laws of the State of Texas,
without giving effect to any choice of law principles.
     h. Entire Agreement. This Option Agreement, the certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and

5



--------------------------------------------------------------------------------



 



understanding of the parties hereto in respect of its subject matters and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.
     i. Counterparts. This Option Agreement may be executed in two or more
counterparts or facsimiles thereof, each of which will be deemed an original but
all of which together will constitute one and the same instrument.
     j. Amendments and Waivers. This Option Agreement may not be amended or
modified, and no provisions hereof may be waived, without the written consent of
Mr. Prentiss and Continental. No action taken pursuant to this Option Agreement,
including without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Option Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
     k. Successors and Assigns. This Option Agreement and the rights and
obligations of the parties hereunder shall inure to the benefit of, and be
binding upon, their respective successors, assigns and legal representatives.
     l. Severability. The provisions of this Option Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Option Agreement, as applied to any party
or to any circumstance, is adjudged by a court, governmental body not to be
enforceable in accordance with its terms, the parties hereto agree that the
court, governmental body, making such determination will have the power to
modify the provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.
     m. Remedies. The parties hereto shall have all remedies for breach of this
Option Agreement available to them as provided by law or equity.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement
as of the date first written above.

            Prentiss Properties Continental, LLC
a Delaware limited liability company
      By:   Prentiss Properties Acquisition Partners, L.P.         By: Prentiss
Properties I, Inc.        its General Partner     

                  By:   /s/ Thomas F. August        Thomas F. August       
President and Chief Executive Officer     

                  /s/ Michael V. Prentiss       Michael V. Prentiss           

Option Agreement Dated October 3, 2005

 